IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,883-01


                        EX PARTE RICKY JOE SHUGART, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR-13-24788-A IN THE 336th DISTRICT COURT
                               FROM FANNIN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of marihuana in an amount between 50 and 2,000 pounds and sentenced to imprisonment

for ten years.

        Applicant alleges, inter alia, that his plea was involuntary and counsel rendered ineffective

assistance in this case. No findings of fact or conclusions of law were entered by the trial court.

However, the docket sheet contains the following entry from September 9, 2015:

        Trial court forwards to Ct. Crim App for review, T court recommends designation
       of issues in point 3 & 4 be remanded to trial court for evidentiary hearing or review
       of affidavits/record; [illegible] trial court orders court reporter transcribe plea hearing
       (3-16-15) [illegible] (to include in record) [illegible].

       We remand this application to the 336th District Court of Fannin County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 7, 2015
Do not publish